USCA11 Case: 20-12957      Date Filed: 07/12/2022   Page: 1 of 18




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 20-12957
                   ____________________

WILBUR HUGGINS,
                                              Plaintiff-Appellant,
versus
LUEDER, LARKIN & HUNTER, LLC,
                                            Defendant-Appellee.


                   ____________________

          Appeals from the United States District Court
              for the Northern District of Georgia
             D.C. Docket No. 1:19-cv-04333-CAP
                    ____________________
USCA11 Case: 20-12957     Date Filed: 07/12/2022   Page: 2 of 18




2                    Opinion of the Court                20-12957

                  ____________________

                         No. 20-12959
                  ____________________

LATONYA MARBURY,
                                             Plaintiff-Appellant,
versus
LUEDER, LARKIN & HUNTER, LLC,
                                            Defendant-Appellee.


                  ____________________

         Appeals from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 1:19-cv-04437-CAP
                   ____________________
USCA11 Case: 20-12957       Date Filed: 07/12/2022   Page: 3 of 18




20-12957               Opinion of the Court                      3

                    ____________________

                           No. 20-12961
                    ____________________

MELISHA W. PARSON,
                                               Plaintiff-Appellant,
versus
LUEDER, LARKIN & HUNTER, LLC,
                                              Defendant-Appellee.


                    ____________________

           Appeals from the United States District Court
               for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-04828-CAP
                     ____________________
USCA11 Case: 20-12957     Date Filed: 07/12/2022    Page: 4 of 18




4                    Opinion of the Court                20-12957

                  ____________________

                         No. 20-14320
                  ____________________

WILBUR HUGGINS,
                                               Plaintiff-Appellee,
versus
LUEDER, LARKIN & HUNTER, LLC,
                                            Defendant-Appellant.


                  ____________________

         Appeals from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 1:19-cv-04333-CAP
                   ____________________
USCA11 Case: 20-12957       Date Filed: 07/12/2022    Page: 5 of 18




20-12957               Opinion of the Court                       5

                    ____________________

                           No. 20-14318
                    ____________________

LATONYA MARBURY,
                                                 Plaintiff-Appellee,
versus
LUEDER, LARKIN & HUNTER, LLC,
                                              Defendant-Appellant.


                    ____________________

           Appeals from the United States District Court
               for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-04437-CAP
                     ____________________
USCA11 Case: 20-12957        Date Filed: 07/12/2022    Page: 6 of 18




6                       Opinion of the Court               20-12957

                    ____________________

                           No. 20-14319
                    ____________________

MELISHA W. PARSON,
                                                  Plaintiff-Appellee,
versus
LUEDER, LARKIN & HUNTER, LLC,
                                               Defendant-Appellant.


                    ____________________

          Appeals from the United States District Court
              for the Northern District of Georgia
             D.C. Docket No. 1:19-cv-04828-CAP
                    ____________________

Before WILLIAM PRYOR, Chief Judge, GRANT, and HULL, Circuit
Judges.
GRANT, Circuit Judge:
       Rule 11 deters attorneys and litigants from clogging federal
courts with frivolous filings. It also rewards litigants who admit
their mistakes within a 21-day safe harbor period—and penalizes
those who refuse.
USCA11 Case: 20-12957       Date Filed: 07/12/2022   Page: 7 of 18




20-12957              Opinion of the Court                       7

       Here, the target of several motions for Rule 11 sanctions
failed to withdraw or fix the challenged filings before the safe
harbor ran out. But when the aggrieved party filed its Rule 11
motions, the district court rejected them as untimely. Final
judgment had already been entered, and the district court read this
Court’s more recent precedents as implicitly overruling our earlier
ones that allowed postjudgment filing of Rule 11 motions. That
reading was incorrect, so we vacate the district court’s denial of
those motions. We also summarily affirm the district court’s
decision on the merits.
                                I.
       Several years ago, law firm Lueder, Larkin & Hunter
represented the Pine Grove Homeowners Association in lawsuits
seeking to collect delinquent fees from homeowners, including
Wilbur Huggins, Latonya Marbury, and Melisha Parson. Huggins
settled, and eventually Pine Grove voluntarily dismissed the other
two suits. But the conflict was not over. The homeowners sued
Lueder, Larkin & Hunter, arguing in state court that the law firm’s
actions violated the Fair Debt Collection Practices Act. The firm
removed the cases to federal court, where they were consolidated
before a magistrate judge.
       After reviewing the complaints, the firm became convinced
that the FDCPA claims filed against it were “unsubstantiated and
frivolous”—meaning that the homeowners’ attorney had
committed sanctionable conduct.          The firm served the
homeowners’ counsel with draft motions for Rule 11 sanctions. In
USCA11 Case: 20-12957            Date Filed: 07/12/2022        Page: 8 of 18




8                         Opinion of the Court                      20-12957

response, the homeowners withdrew some but not all of the
claims. More than five months passed before the magistrate judge
recommended granting summary judgment in favor of the law
firm. The homeowners, he concluded, had not shown that the
firm’s collection practices “were deceptive and unfair” or that the
debts were not authorized by the association’s governing
documents. The district court adopted the magistrate judge’s
report and granted summary judgment.
       Five days after final judgment, the firm filed for Rule 11
sanctions against the homeowners’ counsel. The district court
denied the motions. It acknowledged that this Court’s older
precedent allows litigants to file Rule 11 motions after final
judgment, but held that more recent precedents have “altered” the
rule to bar those postjudgment filings. See Baker v. Alderman, 158
F.3d 516 (11th Cir. 1998); Gwynn v. Walker (In re Walker), 532 F.3d
1304 (11th Cir. 2008).
       We now have two appeals. 1 The law firm appeals the denial
of sanctions, and the homeowners appeal the summary judgment
decision.
                                      II.
      We review the denial of a motion for Rule 11 sanctions for
abuse of discretion. Cooter & Gell v. Hartmarx Corp., 496 U.S.

1 The homeowners each appealed the consolidated summary judgment order,
and the law firm filed three appeals of the district court’s Rule 11 order, one
for each Rule 11 motion. We consolidated all six appeals.
USCA11 Case: 20-12957         Date Filed: 07/12/2022      Page: 9 of 18




20-12957                Opinion of the Court                           9

384, 405 (1990); see also Baker, 158 F.3d at 521. A district court
abuses its discretion when it bases “its ruling on an erroneous view
of the law or on a clearly erroneous assessment of the evidence.”
Cooter & Gell, 496 U.S. at 405. We review a grant of summary
judgment de novo, viewing the facts in the light most favorable to
the nonmoving party, and affirm only when there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law. Jurich v. Compass Marine, Inc., 764
F.3d 1302, 1304 (11th Cir. 2014).
                                  III.
       The question here is whether Rule 11 motions can ever be
filed after final judgment. This Court has already provided the
answer: yes. We have long held that Rule 11 motions “are not
barred if filed after a dismissal order, or after entry of judgment,”
though it is apparently necessary to clarify that point in light of later
cases. Baker, 158 F.3d at 523 (footnotes omitted). But first, the text
of the Rule:
       Motion for Sanctions. A motion for sanctions must
       be made separately from any other motion and must
       describe the specific conduct that allegedly violates
       Rule 11(b). The motion must be served under Rule
       5, but it must not be filed or be presented to the court
       if the challenged paper, claim, defense, contention, or
       denial is withdrawn or appropriately corrected within
       21 days after service or within another time the court
       sets. If warranted, the court may award to the
USCA11 Case: 20-12957       Date Filed: 07/12/2022    Page: 10 of 18




10                      Opinion of the Court               20-12957

       prevailing party the reasonable expenses, including
       attorney’s fees, incurred for the motion.
Fed. R. Civ. P. 11(c)(2).
       Rule 11 by its own terms does not prohibit filing for
sanctions after final judgment. And it never has. See Fed. R. Civ.
P. 11 (1983) (introducing Rule 11 motions) (amended 2007). The
Rule contains no timing requirement beyond its safe harbor
provision, which gives a party 21 days to withdraw or correct any
pleading or motion challenged by an opponent. Fed. R. Civ. P.
11(c)(2). So when a litigant identifies a filing that he believes
violates Rule 11—say, a frivolous pleading—he can draft a
sanctions motion and serve it on the opposing party. Id. But he
cannot file that motion just yet. Instead, service of the motion
notifies the opposing party of the possible violation and starts the
21-day safe harbor clock.
        From there, three things can happen. First, if the opponent
withdraws or properly amends the challenged document, the
proposed Rule 11 motion has served its purpose and cannot be
filed. Id. Second, if the court eliminates the opportunity to
withdraw or correct the challenged filing by ruling on it before the
safe harbor period expires, the same result occurs—the sanctions
motion cannot be filed. Id.; see also Walker, 532 F.3d at 1308–09.
Third, if the 21-day safe harbor period expires without action to
cure the challenged filing or judgment on the issue from the court,
the litigant may file the motion for sanctions. Fed. R. Civ. P.
11(c)(2).
USCA11 Case: 20-12957            Date Filed: 07/12/2022          Page: 11 of 18




20-12957                   Opinion of the Court                                11

        Nothing in Rule 11’s text suggests that a party may not file
an otherwise proper sanctions motion after final judgment.2 But
even if there were any question, Baker v. Alderman settled the
issue. 158 F.3d at 523. That case explains that because “Rule 11
motions are collateral to an action” they may be filed and
considered even after the merits are resolved. Id. The motions
thus “are not barred if filed after a dismissal order, or after entry of
judgment.” Id. (footnotes omitted). Other authorities agree—as
long as the safe harbor period elapses, a Rule 11 motion filed after
final judgment is allowed. 5A Charles Alan Wright & Arthur R.
Miller, Federal Practice & Procedure § 1337.2 (4th ed. 2022); see
also 2 Moore’s Federal Practice § 11.22[1][c] (2022).
      The homeowners, however, argue that Baker is no longer
good law. One reason is timing—Baker dealt with the pre-1993
version of Rule 11, which did not include a safe harbor provision.3
See Baker, 158 F.3d at 523. That objection falls short. Before the


2 Of course, the window for filing a Rule 11 motion after final judgment
eventually closes. See Fed. R. Civ. P. 11 advisory committee’s note to 1993
amendment (explaining that a Rule 11 motion, “if delayed too long, may be
viewed as untimely”). But when that happens is not at issue here. We
concluded in Baker, for example, that a Rule 11 motion filed within 30 days of
final judgment was timely. 158 F.3d at 522–23. And the law firm here filed its
Rule 11 motions only five days after final judgment.
3“If a pleading, motion, or other paper is signed in violation of this rule, the
court, upon motion or upon its own initiative, shall impose upon the person
who signed it, a represented party, or both, an appropriate sanction . . . .” Fed.
R. Civ. P. 11 (1983) (amended 2007).
USCA11 Case: 20-12957           Date Filed: 07/12/2022       Page: 12 of 18




12                        Opinion of the Court                       20-12957

amendment, a party could file a Rule 11 motion after final
judgment. Adding a safe harbor changes nothing about that, so
long as the safe harbor period elapses before final judgment. The
reason a party may not file after final judgment when the safe
harbor period has not elapsed is because the safe harbor period is
mandatory, not because final judgment is an independent bar.
       Even so, the homeowners claim that a later case, Walker,
changed our Circuit’s law. 4 They focus on a single quote: “We
agree with the Second, Fourth, and Sixth Circuits that the service
and filing of a motion for sanctions ‘must occur prior to final
judgment or judicial rejection of the offending’ motion.” Walker,
532 F.3d at 1309 (quoting Ridder v. City of Springfield, 109 F.3d
288, 297 (6th Cir. 1997)) (emphasis added). Because the cases
conflict, they say, we must reject Baker and follow Walker.
       To begin, when prior panel precedents conflict, we follow
the earlier precedent—not the later. Corley v. Long-Lewis, Inc.,
965 F.3d 1222, 1230 (11th Cir. 2020). A “panel cannot overrule a
prior one’s holding,” even when it is “convinced” that the earlier


4 A number of district courts have reached the same conclusion.   See, e.g., Blue
Heron Com. Grp., Inc. v. Webber, No. 18-CV-00467, 2019 WL 2537789, at *2–
*3 (M.D. Fla. June 20, 2019); Guthrie v. United States, No. 12-22193-CIV, 2015
WL 13617271, at *4 (S.D. Fla. Apr. 30, 2015); Warehouse Sols., Inc. v.
Integrated Logistics, LLC, No. 11-CV-02061, 2014 WL 11279467, at *7 & n.3
(N.D. Ga. Oct. 14, 2014); Adkins v. Hosp. Auth. of Houston Cnty., No. 04-CV-
0080, 2013 WL 5437636, at *4 (M.D. Ga. Sept. 27, 2013). Those cases were
incorrectly decided.
USCA11 Case: 20-12957          Date Filed: 07/12/2022        Page: 13 of 18




20-12957                  Opinion of the Court                            13

decision is wrong. United States v. Steele, 147 F.3d 1316, 1317–18
(11th Cir. 1998) (en banc). When deciding Walker we thus were
not free to not alter our approach to Rule 11 even if we wanted to.
And if Walker introduced a conflict, Baker would control. See
Corley, 965 F.3d at 1230.
       But we reject the homeowners’ assertion that these
precedents are incompatible in the first place. When faced with a
potential conflict between precedents, our job is to distill a
reconciled rule if at all possible. Id. (citing United States v. Hogan,
986 F.2d 1364, 1369 (11th Cir. 1993)). Only the “holdings of prior
decisions bind us,” and we parse each precedent carefully to
identify the core reasoning of the case. Williams v. Aguirre, 965
F.3d 1147, 1163–64 (11th Cir. 2020).
       Comparing Baker and Walker, we find that any
“inconsistency is more apparent than real.” Hogan, 986 F.2d at
1369. Walker ’s core reasoning is that a sanctions motion is barred
if the district court disposes of a challenged filing before the safe
harbor period elapses—because “any other interpretation would
defeat the rule’s explicit requirements.” 532 F.3d at 1308 (quoting
Ridder, 109 F.3d at 295). In Walker, the bankruptcy court had
granted a sanctions motion despite rejecting the frivolous filing
only four days into the safe harbor period. 5 Id. at 1307–08. The

5 As a bankruptcy proceeding, Walker was governed by Bankruptcy Rule 9011,
which is “substantially identical” to Federal Rule of Civil Procedure 11. See
Walker, 532 F.3d at 1308 (quotation omitted). Most important here, both
impose a 21-day safe harbor period. Id. Walker relied on Rule 11 precedent
USCA11 Case: 20-12957       Date Filed: 07/12/2022     Page: 14 of 18




14                     Opinion of the Court                 20-12957

district court vacated the award of sanctions, and we affirmed
because the safe harbor period had been cut off by the court’s
ruling. The safe harbor, we explained, “cannot have any effect if
the court has already denied the motion; it is too late for the
offending party to withdraw the challenged contention.” Id. at
1309. Nothing about that holding is in tension with Baker.
       To be fair, Walker ’s statement that “the service and filing of
a motion for sanctions ‘must occur prior to final judgment or
judicial rejection of the offending’ motion” could be read to
demand that Rule 11 motions must always be filed before final
judgment. Id. (quoting Ridder, 109 F.3d at 297). To the extent that
Walker could be read as imposing that limit, it would be wrong.
The text of Rule 11 includes no such requirement and, more
importantly for our purposes, Baker forecloses it. 158 F.3d at 523.
        But we think there is a better reading of Walker, one that is
fully consistent with Baker. To begin, Walker ’s analysis revolved
around the safe harbor provision, not final judgment. The opinion
only mentioned the effect of a district court rejecting a challenged
filing to explain how that act could, in some cases, cut short the
safe harbor period. The discussion about final judgment was
ancillary to Walker ’s core holding—that the full safe harbor period
must be satisfied before a sanctions motion is filed. And that
holding does not conflict with Baker. The safe harbor period can


to interpret Bankruptcy Rule 9011, so like both parties we assume that
Walker ’s holding applies to Rule 11 as well.
USCA11 Case: 20-12957      Date Filed: 07/12/2022     Page: 15 of 18




20-12957               Opinion of the Court                      15

be satisfied before final judgment even when a Rule 11 motion is
not filed until after final judgment.
       What’s more, none of the out-of-circuit cases Walker cited
implemented a rule like the one the homeowners seek here; they
too focused on the safe harbor. See Walker, 532 F.3d at 1308
(collecting cases). Indeed, in Ridder, which Walker quoted in
making the statement said to “alter” Baker, the defendant never—
ever—served the Rule 11 motion it filed after final judgment. See
Ridder, 109 F.3d at 296. The statement was a rejection of the
defendant’s attempt to delay the entire Rule 11 process until after
final judgment, which ran roughshod over the safe harbor
provision. But the quoted statement in Walker jumps to the
conclusion that the inverse is true—that everything must occur
before final judgment. That goes too far. See First Bank of
Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501, 527 (6th
Cir. 2002) (Sixth Circuit noting that Ridder ’s broad statement that
Rule 11 motions must be filed before final judgment “was
unnecessary to the holding of the case, and, therefore, was dicta”).
       In sum, Walker correctly focused on whether the district
court’s decision robbed the party of any chance to reconsider its
faulty motion. We will not generate unnecessary conflict by
reading Walker to demand that a Rule 11 motion must always be
filed before final judgment. And we conclude that its holding—
that a sanctions motion cannot be filed unless the safe harbor has
been satisfied—harmonizes with Baker.
USCA11 Case: 20-12957        Date Filed: 07/12/2022     Page: 16 of 18




16                      Opinion of the Court                 20-12957

        The same goes for Peer v. Lewis, though if anything that
case is even clearer that the safe harbor is what matters. 606 F.3d
1306 (11th Cir. 2010). There, the district court denied two Rule 11
motions. Id. at 1311. The first was served on the plaintiff after he
filed a questionable response to a summary judgment motion. We
found that Rule 11 motion timely because the defendant waited
out the safe harbor period before filing it. Id. at 1310. But the other
Rule 11 motion, which targeted the complaint, had never been
served on the plaintiff. At all. Id. Because the district court had
already struck the complaint, there was no way to fix or withdraw
it. The safe harbor period had been cut off, so the court rightly
rejected the motion.
        As we explained, “a party cannot delay serving its Rule 11
motion until conclusion of the case (or judicial rejection of the
offending contention).” Id. at 1313 (quoting Fed. R. Civ. P. 11
advisory committee’s note to 1993 amendment). “The rationale
for this rule is simple”—when service is skipped or delayed, the safe
harbor is not triggered, and Rule 11 motions that evade the
opponent’s safe harbor review are barred. Id. (citing 2 Moore’s
Federal Practice § 11.22[1][c] (3d ed. 2010)).
       The rule from Baker, Walker, and Peer is thus easy to distill.
Baker permits a party to file for Rule 11 sanctions after final
judgment, so long as it has complied with the other requirements
of the rule. 158 F.3d at 523. To that we add Walker and Peer,
which hold that a litigant may not file for sanctions after a final
judgment that cuts short the safe harbor period. See 532 F.3d at
USCA11 Case: 20-12957          Date Filed: 07/12/2022   Page: 17 of 18




20-12957               Opinion of the Court                        17

1308–09; 606 F.3d at 1313. Fitting these cases together, the
reconciled rule follows: If a party fulfills the safe harbor
requirement by serving a Rule 11 sanctions motion at least 21 days
before final judgment, then she may file that motion after the
judgment is entered.
      Lueder, Larkin & Hunter satisfied this rule. It served the
homeowners with sanctions motions early enough that they had
months to reconsider their complaints before the court granted
summary judgment. The firm thus could file the sanctions
motions after final judgment without violating Rule 11 or its safe
harbor, and we vacate the district court’s decision to the contrary.
                                   IV.
      Homeowners Wilbur Huggins, Latonya Marbury, and
Melisha Parson separately appeal the district court’s consolidated
grant of summary judgment to Lueder, Larkin & Hunter. After
reading the parties’ briefs, reviewing the record, and hearing oral
argument, we affirm the district court’s grant of summary
judgment based on its well-reasoned July 8, 2020 order adopting
the magistrate judge’s report.
                           *        *     *
       Though imprecise language in our precedent may be partly
to blame, the district court should not have denied the Rule 11
motions simply because they were filed after final judgment.
Under Rule 11’s safe harbor provision, a motion for sanctions must
be served at least 21 days before final judgment, but it may be filed
USCA11 Case: 20-12957     Date Filed: 07/12/2022   Page: 18 of 18




18                    Opinion of the Court              20-12957

after final judgment—despite any supposedly contrary language in
Walker or Peer. We therefore AFFIRM the district court’s grant of
summary judgment, VACATE its denial of the Rule 11 motions,
and REMAND for proceedings consistent with this opinion.